DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 12/10/21 in response to the Office Action of 8/10/21 are acknowledged and have been entered.
	Claims 1, 5-9, 12, 13, and 15-20 are pending.
	Claims1, 5-9, 12, 16, 19, and 20 have been amended by Applicant.
	Claims 1, 5-9, 12, 13, and 15-20 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.



Double Patenting
Claims 1, 5-9, 12, 15, and 17-20 remain provisionally rejected and claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12, 13, 15, and 20-23 of copending Application No. 16/975137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are directed to species of instant claims comprising instant SEQ ID NOs: 31-32.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 12/10/21, Applicant requests provisional rejections be held in abeyance.

Claim 1, 5-9, 12, 13, 15, and 17 remain provisionally rejected and claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of copending Application No. 16/989702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application are directed to species of the instant claims comprising instant SEQ ID NOs: 31-32.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 12/10/21, Applicant requests provisional rejections be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claims 1, 5-9, 12, 13, and 15-20 recite antibodies or immunologically active fragments thereof that bind to CD47 and comprise a VH CDR1, a VH CDR2 and a VH CDR3 of a heavy chain variable domain (VH) set forth in SEQ ID NO: 31, and a VL CDR1, VL CDR2 and a VL CDR3 of a light chain variable domain (VL) set forth in SEQ ID NO: 32.  Descriptions of the CDR domains of SEQ ID NOs: 31-32 are not found in the specification, the originally filed claims, or the prior art. Further, descriptions of antibodies or immunologically active fragments thereof that bind to CD47 and comprise a VH CDR1, a VH CDR2 and a VH CDR3 of a heavy chain variable domain (VH) set forth in SEQ ID NO: 31, and a VL CDR1, VL CDR2 and a VL CDR3 of a light chain variable domain (VL) set forth in SEQ ID NO: 32 are not found in the specification, the originally filed claims, or the prior art. Further, descriptions of a genus of antibodies or immunologically active fragments thereof that bind to CD47 and comprise a VH CDR1, a VH CDR2 and a VH CDR3 of a heavy chain variable domain (VH) set forth 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. The instant specification fails to provide sufficient descriptive information, such as definitive structural features (such as pointing-out amino acid sequences of recited CDRSs) that are common to the genus.  That is, the specification provides neither a representative number of antibodies or immunologically fragments thereof that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
In an effort to expedite prosecution, it is noted the following amendment to claim 1 could obviate this rejection: “…binds to human CD47 and comprises a heavy chain variable domain (VH) comprising  SEQ ID NO: 31, and  a light chain variable domain (VL) comprising  SEQ ID NO: 32;….’”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642